Citation Nr: 1232895	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-13 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel





INTRODUCTION

The Veteran served on active duty from September 1963 to August 1967.  The Veteran served in the Republic of Vietnam (Vietnam) from September 26, 1966 to August 26, 1967.  His military occupational specialty (MOS) was a plumber.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  The Veteran submitted a notice of disagreement with this determination in September 2009, and timely perfected his appeal in March 2010.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claims.  In his March 2010 substantive appeal [VA Form 9] he declined the option of testifying at a personal hearing.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's bilateral hearing loss pre-existed his active military service.

2.  The evidence of record clearly and unmistakably demonstrates that the Veteran's pre-existing bilateral hearing loss was not aggravated by active duty military service.

3.  The preponderance of the evidence is against a finding that the Veteran's currently diagnosed bilateral tinnitus is the result of a disease or injury in active duty service. 



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not aggravated by active duty service, nor may such be presumed.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, and 4.87 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 


When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  

An October 2008 notice letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This notice letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in March 2009, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claims

The Veteran contends that his pre-existing bilateral hearing loss was aggravated during his active duty service.  Specifically, the Veteran asserts that he was exposed to noise from aircraft as he was assigned to work in a building on the flight line, which aggravated his pre-existing bilateral hearing loss and caused his currently diagnosed tinnitus.  See Veteran's Statement, November 10, 2008.  The Board disagrees.



Governing Law and Regulations

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).


Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Certain diseases, to include organic diseases of the nervous system, such as hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2011).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent." 

The Board notes that the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

Analysis

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus.  It is undisputed that the Veteran is currently diagnosed with bilateral hearing loss and tinnitus.  See VA Audiological Examination Report, March 11, 2009.

Presumption of Soundness - Bilateral Hearing Loss

For reasons expressed immediately below, the Board finds that the evidence of record establishes that the Veteran had bilateral hearing loss that pre-existed his military service.

Prior to his entry into active service in September 1963, the Veteran was afforded a service entrance examination.  Critically, the Veteran's audiometric findings, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70 (85)
50 (60)
5 (15)
55 (65)
45 (50)
LEFT
0 (15)
20 (30)
60 (70)
75 (85)
65 (70)


(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)  

See Standard Form (SF) 88, Service Entrance Examination Report, September 4, 1963.  The Board finds that the Veteran entered service with pre-existing bilateral hearing loss.  See 38 C.F.R. § 3.385 (2011); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.)

Given the notation of hearing loss at the Veteran's enlistment examination, the presumption of soundness does not operate in the present case.  Consequently, the relevant inquiry is whether the Veteran's bilateral hearing loss was aggravated, rather than incurred in, active duty service.

Aggravation

With respect to the crucial question of whether the Veteran's pre-existing bilateral hearing loss was aggravated during service, review of his service treatment records indicates that a July 1965 Hearing Conservation Data Sheet for organic hearing loss reflected puretone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
10 (20)
5 (10)
LEFT
5 (20)
25 (35)
70 (80)
30 (40)
25 (30)

The aforementioned table reflects ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.  Speech recognition ability was not recorded.
The Veteran's July 1967 separation examination did not record any audiological findings.  It was noted that the audiometer was not available at that time.  The Veteran noted that he suffered from hearing loss and the United States Air Force examiner noted that the aforementioned hearing loss referred to the Veteran's trouble hearing that existed prior to service.  See SFs 88 & 89, Service Separation Examination Reports, July 20, 1967.

In support of his claim, the Veteran submitted an uninterpreted audiogram dated in March 1977.  With regard to the uninterpreted audiogram, the Board is empowered to make factual findings in the first instance.  The Board may also remand uninterpreted audiograms for interpretation.  However, in this case, interpretation of such data is non-prejudicial.  Interpreted most favorably to the Veteran, the audiogram shows puretone threshold averages as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
85
85
80
LEFT
40
65
70
85
70

See Private Audiogram Report, March 29, 1977.

In August 2008, a VA audiological consultation noted that the Veteran was exposed to noise in the military in his capacity as a combat civil engineer and in his civilian life.  Puretone threshold averages were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
80
75
65
70
LEFT
55
70
N/R
N/R
N/R

Speech recognition ability was noted as 64 percent in the right ear and 12 percent in the left ear.  See VA Treatment Record, August 25, 2008.  In a September 2008 addendum report, the same VA audiologist noted that the Veteran reported that while in service, he worked as a civil engineer from 1963 to 1967 and had combat service in Vietnam for approximately one year.  The Veteran reported that he was exposed to loud noise around flight lines, missile silos and his general exposure to noise on a regular basis without ear protection.  The VA audiologist stated that "[i]t is my opinion that his hearing loss would have likely begun in the military and worsened as a civilian."  See VA Treatment Record Addendum, September 25, 2008.

Here, it is clear that the VA audiologist did not review the Veteran's VA claims file.  The VA audiologist was not aware that the Veteran suffered from bilateral hearing loss prior to entering military service nor was he aware that the Veteran did not participate in combat or that his MOS was as a plumber.  Further, the VA audiologist did not address the fact that the Veteran worked in a forge plant for 30 years after his discharge from service and did not seek medical treatment for hearing loss until almost a decade after his discharge from service.  Furthermore, the VA audiologist does not address the proper legal standard in rendering his opinion (i.e. he did not state whether the Veteran's pre-existing bilateral hearing loss was aggravated beyond the natural progression of the disease by his active duty service.)

Essentially, the VA audiologist's opinion that the Veteran's bilateral hearing loss is somehow related to his military service is based purely on the information provided by the Veteran.  This recited history has not been supported by any objective medical findings.  As such, any repetitions of these statements by doctors reciting a reported medical history, are not probative in addressing aggravation of the Veteran's current disability by his period of service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber is a medical professional).  As such, the Board finds the August 2008 VA audiological consultation report and the September 2008 addendum report to be of limited probative value.  The Veteran has not produced a competent medical opinion to indicate that his bilateral hearing loss was aggravated by service.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].  

The Veteran has submitted his own statements to support his claim of aggravation.  As a lay person, the Veteran is competent to testify to observable symptoms such as hearing loss.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) [holding that, "[a]s a layperson, a claimant is competent to provide information regarding visible, or otherwise observable symptoms of disability]; see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to provide medical conclusions such as whether a disease entity was aggravated beyond its natural progression by military service.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran is now claiming that his bilateral hearing loss was aggravated by his military service or increased beyond the natural progression of the disability during service, laypersons without medical training, such as the Veteran, are not competent to comment on such medical matters.  See 38 C.F.R. § 3.159(a) (1) (2011).  

Evidence against the Veteran's claims consists of the March 2009 VA audiological examination report.  The March 2009 audiological summary report of examination for organic hearing loss reflected puretone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
60
80
75
65
70
LEFT
55
70
105
105
105

Speech recognition ability was recorded as 64 percent in the right ear and 38 percent in the left ear.  Upon review of the claims file and examination of the Veteran, the VA examiner noted that it was at least as likely as not that the Veteran's tinnitus was a symptom associated with his hearing loss.  With respect to hearing loss, the VA examiner noted that the Veteran had significant hearing loss upon his induction into military service.  However, the VA examiner did not believe there was clear and unmistakable evidence that his hearing loss was aggravated beyond the natural progression of the disease during this time.  As a result, the VA examiner determined that any decision about hearing loss would be mere speculation.  See VA Audiological Examination Report, March 11, 2009.
The Board notes that the Court recently held in Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010), that in order to rely upon a statement that a medical opinion cannot be provided without resort to mere speculation, it must be clear that all the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  In the present case, it is clear that all procurable and assembled data was fully considered at the time of the March 2009 VA examination.  The Veteran's service treatment records do not indicate that he complained of or sought treatment for hearing loss during service.  Rather, the July 1965 hearing conservation data sheet indicates that his hearing actually improved during service.  Further, the next available medical evidence is dated in March 1977, more than a decade after the Veteran's discharge from military service, during which time he worked for a forge plant and was exposed to noise.  There is no additional evidence that could be associated with the Veteran's claims file that would alter the conclusion rendered by the March 2009 VA examiner.  

In short, the Board finds that the competent evidence, in the form of the March 2009 VA audiological examination, clearly and unmistakably demonstrates that aggravation of the Veteran's pre-existing bilateral hearing loss did not take place during service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [the mere occurrence of symptoms, in the absence of a demonstrated increase in the underlying severity, does not constitute aggravation of the disability].  

With respect to the Veteran's claim of entitlement to service connection for tinnitus, the Veteran's service treatment records are completely negative for any complaints of this condition.  Further, the private treatment records submitted by the Veteran, dated from March 1977 to October 2002 and directly address his hearing loss, are also negative for any complaints of tinnitus.  In fact, during his March 2009 VA examination, the Veteran failed to indicate when he began to experience tinnitus.  Regardless however, the March 2009 VA examiner stated that the Veteran's tinnitus was at least as likely as not the result of his bilateral hearing loss.  As has been established above, the Veteran is not entitled to service connection for bilateral hearing loss, and thus his claim of entitlement to service connection for tinnitus must fail.

For these reasons, the Board finds that the evidence clearly and unmistakably shows that the Veteran's pre-existing bilateral hearing loss was not aggravated during active duty service.  As a result of this determination, the Veteran is also not entitled to service connection for tinnitus.  The Veteran's appeal is denied.


ORDER


Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


